Citation Nr: 9906699	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946.  He died on July [redacted], 1989.  The appellant 
is his widow.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1996 when it was remanded for 
additional development.  As noted by the Board in March 1996, 
the appellant's claim of service connection for the cause of 
the veteran's death was not her first such claim.  In April 
1991, the Board had considered the same issue and denied the 
appellant's appeal.  Consequently, because of the prior final 
denial, the underlying claim of service connection may now be 
considered again, but only on the presentation of "new and 
material" evidence.  38 U.S.C.A. § 5108 (West 1991).  

In order to be considered "new and material," newly 
submitted evidence must bear directly or substantially on the 
specific matter, and be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  In the appellant's case, the 
Board finds that new and material evidence sufficient to 
reopen the previously denied claim has been received.  This 
evidence was received in May 1992 in the form of an April 
1992 letter from Robert W. Hilberg, M.D.  In this letter, Dr. 
Hilberg opined that service-connected abdominal adhesions had 
"markedly" lowered the veteran's chance of response to 
treatment of an esophageal carcinoma because of their effect 
on nutrition.  Although similar remarks were made in a 
November 1989 letter by Teresa A. Nolan, M.D., which letter 
was before the Board when it denied the claim in April 1991, 
certain comments by Dr. Hilberg are distinguishable from Dr. 
Nolan's and provide a basis for concluding that new and 
material evidence has been presented.

Dr. Nolan previously indicated that the veteran's service-
connected abdominal problems had likely contributed to his 
rapid downhill course, specifically the difficulty that was 
experienced feeding the veteran, but little was said as to 
how significant this contribution was.  It was not until Dr. 
Hilberg's letter was received that the contribution to the 
veteran's demise was described as more than a casual one.  
Dr. Hilberg expressly stated that the effect of the abdominal 
adhesions was one that clearly hastened the veteran's death.  
This is the sort of contributory connection that satisfies 
the requirement of 38 C.F.R. § 3.312(c) (1998) that a 
contributory cause of death be one that is substantial in 
degree.  Therefore, given the more definitive response from 
Dr. Hilberg regarding degree, the Board finds that his letter 
constitutes significant evidence that has to be considered in 
order to fairly decide the appellant's claim.  § 3.156(a).  
The decision that follows below addresses the underlying 
merits of the reopened claim of service connection.  


FINDINGS OF FACT

1.  The veteran sustained a severe penetrating wound to the 
abdominal area during military service that resulted in 
perforation of the stomach and caused abdominal adhesions.

2.  He died in July 1989 as a result of metastatic carcinoma 
of the esophagus which caused upper airway obstruction and 
ultimately, respiratory failure.

3.  The veteran was service connected for right hand wound 
residuals, peritoneum adhesions and a left rectus scar, 
residuals of a left chest muscle injury, and a right lower 
quadrant scar.  

4.  Esophageal cancer is not attributable to military service 
or service-connected disability.  It was not manifest within 
one year of the veteran's separation from service.  

5.  Problems due to service-connected disability made it more 
difficult to complete insertion of a gastrostomy feeding tube 
during treatment for esophageal cancer, but there was no 
other adverse effect on the veteran's nutrition.  Service-
connected disability did not contribute to the veteran's 
death in more than a casual way.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  Id.  

The veteran sustained a severe penetrating wound to the 
abdominal area during military service that perforated the 
stomach and required surgery.  As a result of the wound, he 
later developed a hemopneumothorax, but this was successfully 
treated by aspiration.  

Many years after service, the veteran developed metastatic 
carcinoma of the esophagus and underwent chemotherapy and 
radiation treatment.  By June 1989, it was determined that 
the veteran required a feeding tube because of the near 
complete obstruction of the upper esophagus by the tumor.  A 
transabdominal gastrostomy was performed because a feeding 
tube could not be passed beyond the obstruction.  The 
surgical report of the gastrostomy noted that the procedure 
was complicated by surgery that had been done in service for 
an abdominal shrapnel wound.  Specifically, dense adhesions 
had obliterated the upper abdomen.  It appears that extra 
effort was undertaken to mobilize the stomach and draw it to 
the abdominal wall so that the gastrostomy could be 
effectuated.  The result was that the stomach was left in a 
somewhat angulated position, and the surgeon expressed his 
hope that it would function adequately as a feeding route.  

Teresa A. Nolan, M.D., opined in a November 1989 letter that 
the service-connected abdominal adhesions likely contributed 
to the veteran's rapid downhill course because they 
contributed to the difficulty that was experienced feeding 
the veteran.  An April 1992 letter from Robert W. Hilberg, 
M.D., shows that, in Dr. Hilberg's opinion, the adhesions had 
markedly affected the veteran's ability to sustain nutrition 
and thereby hastened his death.  It was noted that patients 
with nutrition problems had a much worse response to 
chemotherapy or radiation therapy.  It was felt that the 
veteran's fibrosis condition had markedly lowered his chance 
of response to treatment, thereby hastening his death.  

Subsequently, opinions were received from the associate 
clinical director of the hematology and oncology section and 
from the associate chief of the gastroenterology and 
hepatology section of a VA treatment facility.  Both 
clinicians indicated that the veteran had not shown signs of 
malnutrition prior to the onset of cancer in 1987, which led 
them to conclude that nutritional difficulties experienced by 
the veteran were due to the carcinoma, not to problems caused 
by abdominal adhesions.  Both indicated that the records 
showed that the gastrostomy tube inserted in June 1989 was 
used successfully to provide the veteran nutrition.  

The Board finds that these latter opinions are more 
persuasive.  As both VA clinicians indicated, there is no 
indication in the record that the veteran experienced 
problems with nutrition prior to the onset of the carcinoma.  
As these examiners suggested, this evidence tends to prove 
that the adhesions themselves, while present for many years, 
had not caused problems with nutrition.  Indeed, when 
gastrointestinal series were conducted in 1946 and 1947, 
there was no indication of a problem affecting the stomach.  
A 1946 record indicates that the veteran's duodenum was 
deformed which was probably due to adhesions, and the 1947 
record attributes the duodenal irregularity to duodenitis or 
an acute ulcer, but the Board finds that the lack of evidence 
of malnutrition until the time the veteran had cancer 
strongly suggests--as the VA clinicians have indicated--that 
the service-connected difficulties experienced by the veteran 
did not themselves adversely affect his nutrition.  This is 
more persuasive than Dr. Hilberg's or Dr. Nolan's opinions 
because of the clear basis provided for the opinion, namely 
that the veteran did not have nutritional problems for all 
the years preceding the onset of the carcinoma.  

Having concluded that the adhesions themselves did not cause 
malnutrition, the Board turns to the question of whether the 
adhesions made it more difficult to treat the veteran 
properly when it was determined that he needed a feeding tube 
because of the obstructed esophagus.  Both Dr. Nolan and Dr. 
Hilberg suggest that, because the adhesions made the 
gastrostomy more difficult to perform, the veteran's demise 
was hastened.  However, there is no suggestion in the 
treatment records available that the gastrostomy was not 
effective, once in place.  Indeed, both VA clinicians who 
provided opinions in 1996 indicated that their review of the 
record revealed that the gastrostomy tube was used 
successfully for nutrition.  In other words, it appears that 
the adhesions caused the surgeon difficulty when attempting 
the gastrostomy, but once performed, the gastrostomy tube 
served its purpose without interference from the adhesions.  
The Board finds this conclusion more persuasive, again 
because neither Dr. Nolan nor Dr. Hilberg point to a specific 
basis for concluding that the adhesions or other residuals of 
the abdominal wound adversely affected proper feeding with 
the gastrostomy tube, once in place.  

The Board also notes that Dr. Nolan, in the November 1989 
letter, and in a May 1990 letter, indicated that the 
veteran's respiratory function had been adversely affected by 
loss of part of a lung which was due to service-connected 
disability.  However, the Board finds that such a conclusion 
was based on an inaccurate factual premise.  As noted 
previously, the veteran sustained a hemopneumothorax during 
service, but this problem was successfully treated with 
aspiration, and there is no indication that he again had a 
lung problem until after the onset of the carcinoma, which 
problem has been determined to be a typical development of 
esophageal cancer.  See February 1993 opinion by Chief of 
Hematology/Oncology at VA medical center.  In short, the 
veteran did not lose part of his lung.  Consequently, given 
the inaccurate factual premise upon which Dr. Nolan's 
conclusion was based, no weight is given to this assessment.  

All in all, given that the service-connected disability did 
not adversely affect nutrition, and because it did not 
otherwise affect access to nutrition other than making the 
gastrostomy procedure more difficult to complete, the Board 
finds that any contribution to the veteran's death was not 
material or substantial.  § 3.312.  Service-connected 
disability likewise did not combine with other disease to 
cause death or aid or lend assistance to death.  Moreover, 
there is no evidence, and the appellant has not argued, that 
esophageal cancer had its onset during service, that it was 
caused by service-connected disability, or became manifest 
during the one-year period following the veteran's separation 
from service.  38 C.F.R. §§ 3.307, 3.309, 3.310.  The 
preponderance of the evidence is against the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
URNI


- 8 -
